I cannot concur in Mr. Justice SHARPE'S opinion because I believe his conclusions are contrary to our holding inThompson v. Michigan Cab Co., 279 Mich. 370. In that case the court was unanimous in its approval of the statement inRailroad Co. v. Stout, 84 U.S. 657, outlining the respective functions of the judge and jury in determining the question of contributory negligence. The court was also unanimous in its holding that the record presented a statement of facts upon which reasonable men might fairly arrive at different conclusions and that the trial court was not in error in holding that the question of plaintiff's driver's negligence was a matter for the jury.
It is only when but one reasonable conclusion can be reached from the proofs that plaintiff's contributory negligence is a question of law. Halzle v. Hargreaves, 233 Mich. 234, 237.
In the instant case the trial judge, sitting without a jury, held that plaintiff's decedent's negligence was a question of fact. We may differ with the conclusions of the trial judge but the record does not present such a clear case of want of ordinary care as to justify the holding, as a matter of law, that decedent was negligent.
The judgment should be affirmed, with costs to appellee.
  McALLISTER, J., concurred with BUSHNELL, J. *Page 529